DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 07MAY2021 has been entered. No new matter has been entered. Applicant's arguments filed 07MAY2021 have been fully considered.
Regarding the arguments, ONO expands and contracts volume of the lower space to aid cells to be adsorbed by an adsorbent and then expands and contracts volume of the lower space with a washing liquid to separate the cells from the adsorbent (par. [0007-0009]). The effect is the same, whether one moves the lower wall of the lower space or moves the upper wall or filter of the lower space. That is the essence of the rejection. MILNE is cited as an example of a filter moved by an actuator; it is not used as a replacement for the actuator of ONO.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6,8,38 are rejected under 35 U.S.C. 103 as being unpatentable over ONO (JP 2010-252635) in view of MILNE (US 20100065488).
Regarding claim 1, ONO teaches a cell-treating system (title, Figs.) including an apparatus capable of separating cells (abstract) from microcarriers, comprising:
a chamber (Fig. 1 #5,6) having a body (Fig. 1 #4) and a base (base of #6), the chamber capable of receiving a mixture comprising cells and microcarriers (e.g. via Fig. 1 #11);
a filtration element (Fig. 1 #7) disposed within the chamber and coupled to the body, the filtration element capable of filtering microcarriers from the mixture; and
an actuator (driving means, Fig. 1 #10) coupled to the chamber, the actuator capable of selective extension and retraction of at least a portion of the body of the 
ONO teaches the actuator moves the base of the chamber relative to the filtration element not the actuator moves the filtration element relative to the base of the chamber as claimed. ONO teaches that the purpose is to expand and contract the lower space relatively rapidly to change the volume and thus generating shear, which aids in detachment of adsorbed cells in the upper chamber (par. [0008-0010]).
 MILNE teaches an apparatus for buoyancy driven filtration (title, Figs.) comprising:
a chamber (Fig. 1 #23,24) having a body (Fig. 1 #11) and a base (Fig. 1 #13),
a filtration element (Fig. 1 #20) disposed within the chamber and coupled to the body and,
an actuator (buoyancy element, Fig. 1 #22) coupled to the chamber, the actuator capable of increasing the volume of the lower chamber (Fig. 1 #23) to move the filtration element relative to the base of the chamber, the filtration element being separable from the base of the chamber (see Figs. 2-4).
One having ordinary skill in the art would recognize that movement of the filter relative to the base is an art-recognized equivalent of movement of the base relative to the filter for the same purpose of changing the lower chamber volume and thus establishes a prima facie case of obviousness (MPEP 2144.06).
Therefore it is obvious to one having ordinary skill in the art to provide an actuator coupled to the chamber, the actuator capable of selective extension and retraction of at least a portion of the body of the chamber to move the filtration element 
Regarding claim 2, ONO teaches the selective extension of the at least a portion of the body of the chamber in response to selective actuation of the actuator causes the at least a portion of the body to extend away from the base of the chamber (Fig. 2) and selective retraction of the at least a portion of the body of the chamber in response to selective actuation of the actuator causes the at least a portion of the body to retract toward the base of the chamber (Fig. 1).
Regarding claim 3, modified ONO teaches and/or suggests the selective extension of the at least a portion of the body of the chamber in response to selective actuation of the actuator causes the filtration element to move away from the base of the chamber (Fig. 2) and selective retraction of the at least a portion of the body of the chamber in response to selective actuation of the actuator causes the filtration element to move towards the base of the chamber (Fig. 1).
Regarding claim 4, ONO teaches the chamber is capable of transitioning between an extended state (Fig. 2) and a retracted state (Fig. 1) in response to selective actuation of the actuator.
Regarding claim 5, ONO teaches the filtration element comprises a filter capable of allowing cells to pass through the filter and to block microcarriers from passing through the filter (abstract).
Note that the claim does not specify the pore size or other differentiating structure. Note that the limitation “cells” and “microcarriers” sets forth a method and/or the material worked on as an intended use of the apparatus. A claim is only limited by In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
Regarding claim 6, ONO does not teach the filter base sits flush with the base of the chamber when the apparatus is in a retracted state (Fig. 1). However, such structure is an obvious engineering design choice by e.g. modifying the size and/or shape of the filter base and/or chamber base for which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed structure was significant. See MEPEP 2144.04.IV(B).
Regarding claim 8, ONO teaches the body includes bellows capable of allowing for expansion and contraction of the body (Figs. 1,2 #9; par. [0018]).
Regarding claim 38, ONO teaches a cover (top of Fig. 1 #4) coupled to an upper end of the body of the chamber, wherein the filtration element is “coupled” to e.g. the cover.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,37-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MCKAY (US 20140110356).
Regarding claims 1,37, MCKAY teaches an apparatus comprising:

a filtration element (Fig. 1 #115) disposed within the chamber and coupled to the body; and
an actuator coupled to the chamber, the actuator capable of selective extension and retraction of at least a portion of the body of the chamber to move the filtration element relative to the base of the chamber, the filtration element being separable from the base of the chamber;
wherein the body of the chamber includes a lower portion and an upper portion that is extendible, and selective actuation of the actuator causes the upper portion of the body to expand and to extend away from the base, while the lower portion of the body remains unchanged during said selective actuation of the actuator (see annotated Fig. 4; see Figs. 1-4 for operation of the device).
Annotated Fig. 4

    PNG
    media_image1.png
    464
    607
    media_image1.png
    Greyscale

Regarding claim 38, MCKAY teaches a cover (Fig. 3 #309) “coupled” to an upper end of the body of the chamber, wherein the filtration element is coupled to e.g. the cover (see par. [0041]).
Telephonic Inquiries
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352.  The examiner can normally be reached on M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777